DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 01 December 2020. Claims 1-20 are currently pending.
Priority
	The current application claims priority to (i.e. as a continuation) prior application 16/201144. Prior application 16/201144 claims priority to (i.e. as a long line of continuations-in-part) multiple prior applications leading back to provisional application 61/715891. Only the claims of the current application that are disclosed in the manner provided by 35 U.S.C. 112(a) in the prior-filed application are entitled to the benefit of the filing date of the prior-filed application (see MPEP 211.05(B)). Only previously filed application 16/201144 discloses the subject matter of the claimed invention. Therefore, and for examination purposes, the current application is entitled to an effective filing date of 27 November 2018.
Drawings
The drawings received on 01 December 2020 are accepted by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In lines 5 and 6 of paragraph 0061, it appears that the phrase “implant 70” (i.e. two separate instances) should read “implant 50.” Reference number 70 is reserved for a “screw” (see paragraph 0049).
In line 5 of paragraph 0064, it appears that the phrase “88slid” should read “88 slid.”

Claim Objections
Claim 12 is objected to because of the following informality:
In line 11, it appears that the phrase “the screw opening” should read “the screw through-opening” for consistency.
Claim 15 is objected to because of the following informality:
In line 2, it appears that the phrase “the proximal end” should read “the proximal end portion.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation "the attachment face" in line 2. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 2 of claim 2 to read “an attachment face” would overcome this rejection. For examination purposes, claim 2 will be treated as reading “an attachment face.”
Claim 4 recites the limitation "an attachment face" in line 2. Claim 2 recites the limitation “the attachment face” in line 2. Since claim 4 is dependent upon claims 3 and 
	Note: It appears that amending line 2 of claim 4 to read “the attachment face” would overcome this rejection. For examination purposes, claim 4 will be treated as reading “the attachment face.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,888,365. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claims.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,888,365. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim is merely broader than the patent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dacosta et al. (U.S. Patent Application Publication 2016/0030064).
Dacosta et al. disclose (as to claim 19) a screw guide assembly (100) comprising a generally planar body (104) having a proximal end portion (i.e. portion defining 116) capable of releasably engaging (i.e. via the interaction between 126/128 and 206) an implant (200); and a distal end portion (i.e. portion defining 102) having at least one arm (see annotated Figure below) extending away therefrom; and an outrigger (102) attached to the at least one arm, the outrigger having an obliquely extending surface (i.e. oblique relative to 116) and a through-opening (106 or 110) extending along the obliquely extending surface, the through-opening capable of guiding a screw (300 or 330, see paragraph 0092), and wherein (as to claim 20) the body extends along a longitudinal axis (see annotated Figure below) and the outrigger extends along a plane (see annotated Figure below) parallel to the longitudinal axis (see annotated Figure below, Figures 1-32, and paragraphs 0080-0095).

    PNG
    media_image1.png
    382
    833
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter. Claims 12-18 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with the underlined limitations below, a screw guide assembly comprising an elongate body having a proximal end portion adapted to releasably connect to an implant, the proximal end portion having a proximal through opening extending therethrough; and a distal end portion, distal from the proximal end portion; a longitudinal axis extending through the proximal end portion and the distal end portion, the body having a plurality of axis through openings extending co-linearly along the longitudinal axis; an outrigger extending from the distal end portion and having a screw through-opening extending therethrough, the screw through-opening extending obliquely relative to the longitudinal axis; a first arm having a first end attached to the distal end portion and a second end attached to the outrigger on a first side of the screw through-opening; and a second arm having a first end attached to the distal end portion and a second end attached to the outrigger on a second side of the screw through-opening, across from the first side of the screw through opening.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775